         Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

DONALD TANNEHILL, on behalf of      )
himself and all others similarly situated,
                                    )
                                    )               Case No. 3:19-cv-00140-DPM
            Plaintiff,              )
                                    )               Hon. D.P. Marshall Jr.
      vs.                           )
                                    )
SIMMONS BANK,                       )
                                    )
            Defendant.              )
____________________________________)

              DEFENDANT SIMMONS BANK’S MEMORANDUM OF LAW
                     IN SUPPORT OF MOTION TO DISMISS

       Plaintiff Donald Tannehill brings a three-count putative class action complaint against

Simmons Bank (“Simmons”) related to certain fees assessed in connection with his Simmons

checking account. Specifically, Mr. Tannehill disputes certain out-of-network (“OON”) ATM

fees, insufficient funds (“NSF”) fees, and overdraft (“OD”) fees shown on his monthly statements.

As discussed below, the parties’ contractual agreements defeat Mr. Tannehill’s claims.

       First, Mr. Tannehill’s claims are barred for the independently dispositive reason that he

does not allege that he complied with his account agreement’s error resolution provisions. These

provisions required notice and an opportunity to cure alleged errors. If Mr. Tannehill disagreed

with fees assessed by Simmons, he was obligated to bring the alleged errors to Simmons’s attention

to give Simmons an opportunity to address the fees before he sued.

       Second, Mr. Tannehill’s claims distort unambiguous contractual language. With respect

to OON ATM fees, Mr. Tannehill claims that Simmons cannot charge two $1 fees for cash

withdrawals preceded by a balance inquiry. Yet, as shown below, Mr. Tannehill’s account

agreement expressly authorizes a $1 fee for each balance inquiry and cash withdrawal.


                                                1
        Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 2 of 17




       Third, with respect to NSF and OD fees, Mr. Tannehill claims that Simmons cannot charge

a fee each time a previously rejected electronic payment request (here, from Planet Fitness) is

resubmitted. However, Mr. Tannehill neglects to explain the system through which electronic

payments are processed, which is known as the Automated Clearing House (“ACH”) Network.

Critically, under ACH rules—which are incorporated by reference into Plaintiff’s account

agreement—it is the merchant’s bank (here, Planet Fitness’s bank), not Simmons, who resubmits

a previously rejected payment request. While Mr. Tannehill attempts to give the impression that

Simmons—on its own—initiated and “processed the same transaction” multiple times (Compl. ¶¶

17-18), this is incorrect. Moreover, Mr. Tannehill’s account agreement expressly authorizes

NSF/OD fees each time a payment request is processed on an overdrawn account.

       Concerning these challenged fees, Mr. Tannehill brings three causes of action. In Count I,

Mr. Tannehill asserts a claim for breach of contract alleging that the fees breach the terms of his

account agreement. Id. ¶¶ 109-13. In Count II, Mr. Tannehill asserts a claim for breach of the

implied covenant of good faith and fair dealing. Id. ¶¶ 114-23. In Count III, Mr. Tannehill asserts

an unjust enrichment claim in the alternative to Counts I and II. Id. ¶¶ 124-29. As demonstrated

below, all of Mr. Tannehill’s claims should be dismissed with prejudice.

                                       BACKGROUND1

       Mr. Tannehill, a Simmons checking account customer residing in Missouri, challenges

certain account fees. One fee is a $1 OON ATM fee that Simmons charges for both balance

inquiries and cash withdrawals. Compl. ¶ 89. The Complaint alleges that “[o]n numerous

occasions,” including twice in 2018, Mr. Tannehill withdrew cash from an OON ATM and each




1
 For purposes of this motion, Simmons accepts Mr. Tannehill’s well-pled allegations as true, but
denies all of Mr. Tannehill’s claims of liability or wrongdoing.

                                                2
        Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 3 of 17




time was charged two $1 fees by Simmons, one for withdrawing cash and the other for a preceding

balance inquiry. Id. ¶ 97. The Complaint alleges that Simmons was only authorized to charge a

single $1 fee covering both the cash withdrawal and balance inquiry.

       The other challenged fees are NSF/OD fees where a previously rejected electronic payment

request is resubmitted. The Complaint alleges that on October 17, 2018, Mr. Tannehill attempted

an electronic payment to Planet Fitness in the amount of $23.84. Id. ¶ 15. Simmons rejected the

payment due to insufficient funds in Mr. Tannehill’s account and charged him a $35 NSF fee. Id.

¶ 16. On October 29, 2018, the Complaint alleges that Simmons purportedly processed the

transaction a second time, which Simmons rejected due to insufficient funds, again charging Mr.

Tannehill a $35 NSF fee. Id. ¶ 17. On November 19, 2018, the Complaint alleges that Simmons

purportedly processed the transaction a third time, which Simmons paid, overdrawing Mr.

Tannehill’s account and charging him a $35 OD fee for doing so. Id. ¶ 18. The Complaint does

not take issue with the first $35 NSF fee, but alleges that Simmons is prohibited from assessing

fees for the second and third payment attempts. Id. ¶¶ 16, 19.2

       All three payment attempts were processed through the ACH Network. Id. ¶¶ 15, 30, 32-

33 (alleging that Mr. Tannehill “attempted an electronic payment to Planet Fitness” and

referencing that the fees at issue relate to “ACH debit[s]” or “ACH payment[s]”). As background,

the ACH Network is a batch processing system used by financial institutions to process ACH

transactions. An ACH transaction has several steps. First, a customer authorizes an electronic

payment transaction with a merchant. Second, the merchant (an “Originator”) communicates



2
  All of the OON ATM fees and NSF/OD fees at issue were charged in 2018. Id. ¶¶ 15-18, 97. To
the extent Mr. Tannehill later attempts to allege that Simmons charged any unauthorized fees prior
to March 31, 2016, when Simmons was a nationally-chartered bank, Simmons reserves the right
to argue that such claims are preempted by federal banking laws.


                                                3
        Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 4 of 17




the authorization to a bank which is a member of the ACH network (an “Originating Depository

Financial Institution” or “ODFI”). Third, the ODFI transmits the authorization through an

“ACH Operator” to the customer’s bank (a “Receiving Depository Financial Institution” or

“RDFI”). Finally, the RDFI debits its customer’s bank account. The following diagram

illustrates how payments are processed through the ACH Network:




National Automated Clearing House Association (“NACHA”), 2019 Operating Guidelines, Ch. 1,

General Information at 1-2 & Fig. 1-1 (excerpts attached as Ex. 1); accord Lossia v. Flagstar

Bancorp, Inc., 895 F.3d 423, 426-27 (6th Cir. 2018); PFG Precious Metals, Inc. v. Suntrust Bank,

2012 WL 401487, at *1 (N.D. Ill. Feb. 7, 2012).

        NACHA “promulgates rules for use of the ACH [Network] that participating financial

institutions agree to follow.” Volden v. Innovative Fin. Sys., Inc., 440 F.3d 947, 949 (8th Cir.

2006). In his account agreement, Mr. Tannehill agreed “to be bound by automated clearing house

association rules.” Compl. Ex. B at 23; id. at 1 (“This agreement is subject to … other applicable


                                                4
        Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 5 of 17




rules such as … payment processing system rules.”). As explained in more detail below (at 13-

14), NACHA rules allow a merchant’s bank (here, Planet Fitness’s bank, the ODFI), not the

customer’s bank (here, Simmons, the RDFI), to resubmit a payment request rejected for

insufficient funds up to two times.3 Accordingly, Simmons was not the entity who reinitiated the

Planet Fitness payment attempts at issue.

       Mr. Tannehill attaches two account documents as exhibits to his Complaint: (i) the

“TERMS AND CONDITIONS OF YOUR ACCOUNT” (the “Deposit Agreement”) (Compl. ¶ 9

& Ex. B); and (ii) “Simmons Bank Schedule of Fees and Charges” (the “Fee Schedule”) (which

lists the fees applicable to Plaintiff’s account) (Compl. ¶ 23 & Ex. A). The Deposit Agreement

provides that it is governed by Arkansas law. Compl. Ex. B at 1 (“This agreement is subject to

applicable federal laws, the laws of the state of Arkansas and other applicable rules such as …

payment processing system rules….”).4




3
  The court may take judicial notice of NACHA rules on a Rule 12(b)(6) motion to dismiss,
particularly because the rules are incorporated by reference into the parties’ contract. See U.S. ex
rel. Paulos v. Stryker Corp., 762 F.3d 688, 696 (8th Cir. 2014) (under Rule 12(b)(6), a court may
consider “‘matters incorporated by reference or integral to the claim, items subject to judicial
notice, [and] matters of public record’”); Cachet Fin. Servs. v. C & J Assocs., Inc., 373 F. Supp.
3d 1303, 1304 n.2 (N.D. Cal. 2019) (taking judicial notice of NACHA rules); see also Rosenblum
v. Travelbyus.com Ltd., 299 F.3d 657, 661-62 (7th Cir. 2002) (finding that where plaintiff sues
under a contract, “[defendant] is entitled to take the position that [plaintiff] has appended only a
part of the relevant instrument and to append what it contends is the remainder”); Prieto v.
Election.com, 2005 WL 3560596, at *2 (E.D.N.Y. Dec. 29, 2005) (explaining that court may
consider contracts “in their entirety” under Rule 12(b)(6), including portions not attached to
complaint); Dials v. Watts Bros. Moving & Storage Sys., 2003 WL 23208987, at *3 (S.D. Ohio
Nov. 24, 2003) (holding that where plaintiff attached “part of the contract” to complaint, defendant
could reference the accompanying bill of lading on a motion to dismiss).
4
  To the extent that there is any question about whether this provision in the Deposit Agreement is
an enforceable choice of law clause, Mr. Tannehill is a Missouri resident (Compl. ¶ 5) and Missouri
law would govern if Arkansas law does not control. Simmons is not aware of any differences
between Arkansas and Missouri law that would be material to the issues raised in this motion.

                                                 5
         Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 6 of 17




                                           ARGUMENT

       To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility” only “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. Courts insist upon “‘specificity in pleading’ … to avoid

the potentially enormous expense of discovery in cases with no ‘reasonably founded hope’” of

success. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558-59 (2007).

I.     The Complaint Fails To Plead Compliance With The Error Resolution Requirements
       In Mr. Tannehill’s Deposit Agreement.

       The express and unambiguous terms of Mr. Tannehill’s Deposit Agreement require him to

notify Simmons of alleged errors and allow Simmons an opportunity to cure the alleged errors

before filing suit. The Complaint does not allege that Mr. Tannehill complied with the notice and

cure requirements in the Deposit Agreement. Under Arkansas law, the agreement’s notice and

cure requirements are enforceable, and Mr. Tannehill has not pled otherwise.

       Mr. Tannehill’s Deposit Agreement expressly provides that he must report alleged errors

on his account statements to Simmons with “reasonable promptness” and that failure to do so

“precludes [him] from asserting a claim against us for any such errors”:

               Your duty to report other errors - In addition to your duty to
               review your statements for unauthorized signatures, alterations and
               forgeries, you agree to examine your statement with reasonable
               promptness for any other error – such as an encoding error. You
               agree that the time you have to examine your statement and report
               to us will depend on the circumstances. However, such time period
               shall not exceed 60 days. Failure to examine your statement and
               report any such errors to us within 60 days of when we first send or
               make the statement available precludes you from asserting a claim
               against us for any such errors on items identified in that statement
               and as between you and us the loss will be entirely yours.


                                                  6
         Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 7 of 17




Compl. Ex. B at 12 (emphasis added).

       Mr. Tannehill’s Deposit Agreement also contains detailed error resolution procedures

specific to electronic fund transfers, including debit card and ATM transactions. See id. (“Errors

relating to electronic fund transfers or substitute checks (For consumer accounts only) – For

information on errors relating to electronic fund transfers (e.g., computer, debit card or ATM

transactions) refer to your Electronic Fund Transfers disclosure and the sections on consumer

liability and error resolution.”). The error resolution procedures provide that:

               ERROR RESOLUTION NOTICE

               In Case of Errors or Questions About Your Electronic Transfers,
               Call or Write us at the telephone number or address listed in this
               brochure, as soon as you can, if you think your statement or receipt
               is wrong or if you need more information about a transfer listed on
               the statement or receipt. We must hear from you no later than 60
               days after we sent the FIRST statement on which the problem or
               error appeared.

                       (1)    Tell us your name and account number (if any).

                       (2)    Describe the error or the transfer you are unsure
                              about, and explain as clearly as you can why you
                              believe it is an error or why you need more
                              information.

                       (3)    Tell us the dollar amount of the suspected error.

               If you tell us orally, we may require that you send us your complaint
               or question in writing within 10 business days.

               We will determine whether an error occurred within 10 business
               days … after we hear from you and will correct any error promptly.
               If we need more time, however, we may take up to 45 days … to
               investigate your complaint or question. If we decide to do this, we
               will credit your account within 10 business days … for the amount
               you think is in error, so that you will have the use of the money
               during the time it takes us to complete our investigation. If we ask
               you to put your complaint or question in writing and we do not
               receive it within 10 business days, we may not credit your


                                                 7
         Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 8 of 17




                account…. We will tell you the results within three business days
                after completing our investigation. If we decide that there was no
                error, we will send you a written explanation. You may ask for
                copies of the documents that we used in our investigation.

Id. at 35-37.

       Under Arkansas law, the “express language of the parties’ agreement” dictates whether

compliance with a notice and cure requirement is deemed a condition precedent to filing suit. G

& K Services, Co. v. Bill’s Super Foods, Inc., 2009 WL 2982971, at *19-20 (E.D. Ark. Sept. 15,

2009). In G & K, the court found that compliance was not a condition precedent to filing suit in

that case because “[t]here is nothing in this [notice and cure] provision, or in any other part of the

Service Agreement, that places any conditions on the customer’s right to sue … for [the contract’s]

breach.” Id. (emphasis omitted). Here, in contrast, the Deposit Agreement provides that a failure

to timely report errors “precludes you from asserting a claim against us.” Compl. Ex. B at 12

(emphasis added). The Deposit Agreement’s express language therefore makes clear that Plaintiff

can only assert claims against Simmons if he timely reported alleged errors.

       Missouri courts have also repeatedly enforced contractual notice and cure requirements.

See, e.g., Ballwin Plaza Corp. v. H. B. Deal Const. Co., 462 S.W.2d 687, 690 (Mo. 1971)

(“Plaintiff should not have filed suit against defendant for damages from any such defects during

such period of time without first giving defendant the opportunity to correct defects under the

terms of the contract between the parties.”); Loeffler v. City of O’Fallon, 71 S.W.3d 638, 642-43

(Mo. Ct. App. 2002) (following Ballwin and holding that “plaintiff should have given defendant

an opportunity to correct any defects in accordance with the terms of the contract before filing

suit”); Dynacon Builders v. Janowitz, 892 S.W.2d 807, 810 (Mo. Ct. App. 1995) (“Because the

contract at issue in that case had a provision which guaranteed that any defect in materials or work

would be cured within a set period, the plaintiff breached the contract by failing to give the


                                                  8
         Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 9 of 17




defendant an opportunity to correct the defect before the plaintiff sued.”).

       Other courts outside of Arkansas and Missouri have similarly enforced contractual notice

and cure requirements where customers filed suit against financial institutions challenging

allegedly unauthorized fees and other practices. See, e.g., Giotta v. Ocwen Fin. Corp., 2016 WL

4447150, at *2-4 (N.D. Cal. Aug. 24, 2016), aff’d 706 Fed. App’x 421, 422 (9th Cir. 2017)

(dismissing claims challenging fees charged by mortgage servicer); Michael v. CitiMortgage, Inc.,

2017 WL 1208487, at *3-4 (N.D. Ill. Apr. 3, 2017) (same); Sotomayor v. Deutsche Bank Nat’l

Trust Co., 2016 WL 3163074, at *2 (S.D. Fla. Feb. 5, 2016) (same); Hill v. Nationstar Mortg.,

LLC, 2015 WL 4478061, at *3 (S.D. Fla. July 2, 2015) (same); Allen v. JP Morgan Chase Bank,

2016 WL 1029334, at *2 (S.D. Miss. Mar. 14, 2016) (dismissing claims alleging errors in mortgage

servicing); Higley v. Flagstar Bank, FSB, 910 F. Supp. 2d 1249, 1254 (D. Or. 2012) (dismissing

claim challenging mortgage assignment); Johnson v. Countrywide Home Loans, 2010 WL

5138392, at *2 (E.D. Va. Dec. 10, 2010) (dismissing claims alleging wrongful foreclosure).

       In the absence of any allegation that Mr. Tannehill complied with the Deposit Agreement’s

error resolution requirements, it would defeat the agreement’s purpose if Simmons were forced to

litigate the notice and cure issue through discovery. The entire purpose of the error resolution

requirements is to allow financial institutions and their customers to address alleged errors quickly

and expeditiously without the need for protracted litigation. The Complaint’s failure to allege that

Mr. Tannehill complied with the error resolution requirements “precludes [Mr. Tannehill] from

asserting a claim against [Simmons] for any such errors.” Compl. Ex. B at 12.

II.    The Complaint Fails To State A Claim For Breach Of Contract.

       Under Arkansas law, the elements of a breach of contract claim include “‘the existence of

a valid and enforceable contract between the plaintiff and defendant, the obligation of defendant



                                                 9
        Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 10 of 17




thereunder, a violation by the defendant, and damages resulting to plaintiff from the breach.’”

Rabalaias v. Barnett, 284 Ark. 527, 528-29, 683 S.W.2d 919, 921 (1985). “[W]hen a contract is

free of ambiguity, its construction is a matter of law for the court to determine.” Floyd v. Otter

Creek Homeowners Ass’n, 23 Ark. App. 31, 35-36, 742 S.W.2d 120, 134 (1988). In construing a

contract, courts “consider the sense and meaning of the words used by the parties as they are taken

and understood in their plain and ordinary meaning.” Coleman v. Regions Bank, 364 Ark. 59, 65,

216 S.W.3d 569, 574 (2005). Parties may not “strain the construction of ordinary terms in the

contract to create ambiguity where one does not appear.” Ark. Burial Ass’n v. Dixon Funeral

Home, Inc., 25 Ark. App. 18, 22, 751 S.W.2d 356, 357 (1988); see also Sligo, Inc. v. Nevois, 84

F.3d 1014, 1019 (8th Cir. 1996) (explaining that “[a] contract is not ambiguous simply because

the parties disagree as to its meaning” and that “[a] court may not use ‘forced or strained

meanings … to create an ambiguity’”) (applying Missouri law).

       Mr. Tannehill’s distortion of the terms of his account agreement flouts these basic

principles. Mr. Tannehill argues that Simmons breached the terms of the account agreement in

two respects: by charging a separate $1 OON ATM fee for balance inquiries where the user also

makes a cash withdrawal; and by charging NSF/OD fees where a merchant resubmits a previously-

rejected electronic payment request. Compl. ¶ 1. Both practices are permitted by the governing

account documents. Mr. Tannehill also argues—albeit not in connection with his contract claim—

that Simmons improperly exercised its discretion to impose fees. Id. ¶¶ 39, 96. This claim, too,

ignores the express terms of the account documents. Accordingly, as a matter of law, the Court

should dismiss Mr. Tannehill’s contract claim in its entirety.5




5
 In Hanjy v. Arvest Bank, 94 F. Supp. 3d 1012 (E.D. Ark. 2015), and Chandler v. Arvest Bank,
Case No. 3:18-cv-00043-DPM, Dkt. 39 (E.D. Ark. Aug. 8, 2018), claims challenging other types

                                                10
        Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 11 of 17




       A.      Simmons’ Contract With Its Accountholders Unambiguously Permits OON
               ATM Fees For Both Balance Inquiries And Cash Withdrawals.

       As noted above, Mr. Tannehill takes issue with OON ATM fees charged by Simmons

where a cash withdrawal is preceded by a balance inquiry. Id. ¶¶ 55-97. In such circumstances,

Mr. Tannehill alleges that Simmons charges its accountholders two $1 fees, one for the balance

inquiry and another for the cash withdrawal. Id.6 Mr. Tannehill alleges that where a customer

makes a balance inquiry and then withdraws cash at an OON ATM, the balance inquiry is

purportedly not “an independent transaction worthy of a separate fee.” Id. ¶ 81.

       The problem with Mr. Tannehill’s theory is that it is contradicted by the account documents

that Mr. Tannehill himself attached to the Complaint. Mr. Tannehill’s Deposit Agreement explains

that he “may access [his] account(s) by ATM using [his] ATM card … to,” among other things:

(i) “get cash withdrawals from checking or savings account(s)”; and (ii) “get information about …

the account balance on [his] checking or savings account(s).” Compl. Ex. B at 27. Mr. Tannehill’s

Fee Schedule then makes clear that there is a separate $1 fee for balance inquiries and cash

withdrawals at OON ATMs:




Compl. Ex. A at 3-4. As a result, Mr. Tannehill’s account documents unambiguously state that

balance inquiries and cash withdrawals at OON ATMs are each subject to a $1 fee. A customer




of fees charged by Arvest Bank survived dismissal because Arvest Bank’s account agreements
were sufficiently ambiguous. Unlike those cases, there is no ambiguity here.
6
  Mr. Tannehill also alleges that accountholders are charged a third fee by the OON ATM owner.
Id. Mr. Tannehill does not challenge fees imposed by ATM owners.

                                               11
        Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 12 of 17




who checks his balance and then withdraws cash at an OON ATM is therefore on ample notice

that he will be subject to a total of $2 in fees from Simmons.

       Nothing in the account documents suggests that there is an exception for balance inquiries

that precede cash withdrawals that would be subject to a combined $1 fee. The Complaint cites

language in the Deposit Agreement warning that “you may be charged a fee for a balance inquiry

even if you do not complete a funds transfer.” Compl. ¶ 87 (quoting Compl. Ex. B at 31-32). But

that language supports Simmons—not Mr. Tannehill—by reaffirming that balance inquiry fees are

separate and distinct from cash withdrawals. Further, stating that a customer may be charged a fee

for a balance inquiry when the customer does not complete a funds transfer has no bearing on what

happens when a customer does complete a funds transfer. Contrary to the Complaint’s suggestion,

the cited language is not “fairly understood” to suggest that “a fee for a balance inquiry only occurs

when a funds transfer does not also occur.” Compl. ¶ 89 (first emphasis added). The Complaint

inserts the word “only” where it does not appear in the Deposit Agreement.

       Notably, in Smith v. Fifth Third Bank, 2019 WL 1746367 (S.D. Ohio Apr. 18, 2019), the

court allowed claims challenging OON ATM balance inquiry fees to proceed where—unlike

here—the bank’s fee schedule failed to itemize the fees separately. Instead, Fifth Third’s fee

schedule listed a “Non-Fifth Third ATM Fee” of “$2.75 for U.S. transactions.” Id. at *2-6

(emphasis added). In that context, the court found that the contract language was ambiguous as to

whether a cash withdrawal preceded by a balance inquiry constituted one “transaction” or two. Id.

Here, in contrast, Simmons’ fee schedule unambiguously provides for separate $1 fees for each

“Withdrawal” and “Balance Inquiry” at a non-Simmons ATM.

       Finally, the Complaint contains voluminous allegations that ATM owners and operators

use “deceptive” means to “increase[e] the number of supposed balance inquiries undertaken at



                                                 12
        Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 13 of 17




their machines.” Compl. ¶¶ 56-71. But these allegations are irrelevant to Mr. Tannehill’s claim

against Simmons, who by definition does not own or operate the out-of-network ATMs at issue.

(Simmons does not charge its customers any fees for balance inquiries or cash withdrawals at

Simmons ATMs. Compl. Ex. A at 3-4.) The only relevant question as to Simmons is whether its

account documents disclose that Mr. Tannehill will be charged a $1 fee for both cash withdrawals

and balance inquiries at OON ATMs. The answer to that question is plainly “yes.” By separately

itemizing the fees without any exceptions, the Fee Schedule makes clear that there is a separate

$1 fee for every cash withdrawal and balance inquiry at OON ATMs.

       B.     Simmons Is Permitted To Charge NSF/OD Fees Where A Merchant
              Resubmits A Previously-Rejected Electronic Payment Request.

       Mr. Tannehill’s claim challenging NSF/OD fees where a previously-rejected electronic

payment request is resubmitted fares no better. Under ACH Network rules, it is the merchant’s

bank (here, Planet Fitness’s bank), not Simmons, who resubmits the payment request. The Fee

Schedule unambiguously states that Simmons will either reject an electronic payment request and

charge an NSF fee, or make the payment into overdraft and charge an OD fee. Thus, with each

electronic payment request processed through the ACH Network, Simmons is contractually

authorized to reject payment or pay an item into overdraft and charge corresponding fees.

       Mr. Tannehill’s Fee Schedule explains that:

              A fee may be imposed if you overdraw your account. When you
              write a check, withdraw money in person or from an ATM, use your
              debit card to make a purchase, or make an automatic bill payment
              or other electronic payment for more than the amount in your
              account; you overdraw your account. Simmons Bank has the choice
              to either pay the item or not. If we pay even though you don’t have
              the money in your account; you may be charged a Paid Item Fee
              (Overdraft Fee). If we return your item without paying it you may
              be charged a Return Item Fee (Insufficient Funds (NSF) Fee).




                                               13
        Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 14 of 17




Compl. Ex. A at 5; accord Compl. Ex. B at 6 (“Overdrafts – You understand that we may, at our

discretion, honor withdrawal requests that overdraw your account….”).

       Mr. Tannehill’s Fee Schedule then discloses the NSF/OD fee amounts “Per Item”:

       14.     Paid Item/Overdraft Fee                       Non-Customer           Customer

       Per Item                                              Not offered            $35.00

       15.     Return Item/[NSF] Fee                         Non-Customer           Customer

       Per Item                                              Not offered            $35.00

Compl. Ex. A at 5.

       Here, the Complaint alleges that Mr. Tannehill’s $23.84 attempted electronic payment to

Planet Fitness was the subject of three ACH transactions processed weeks apart on October 17,

2018, October 29, 2018, and November 19, 2018. Compl. ¶¶ 15-18. For the first and second

transactions, Simmons rejected payment and charged Mr. Tannehill NSF fees. Id. ¶¶ 16-17. For

the third transaction, Simmons paid the debit into overdraft and charged Mr. Tannehill an OD fee.

Id. ¶ 18. Under the unambiguous terms of the account documents described above, the three

electronic payment attempts constituted three “Items,” authorizing three distinct fees.

       Mr. Tannehill’s allegation that these three ACH transactions processed weeks apart

constitute a single “Item” appear to be based on a fiction that Simmons chose to put a single

payment request through three times. See Compl. ¶¶ 17-18 (“Unbeknownst to Plaintiff, and

without his request to Simmons to reprocess the item …, Simmons processed the same transaction

yet again.”). But that is not how the ACH Network operates. NACHA maintains rules for when

an ACH transaction is returned for insufficient funds. See NACHA, 2019 Operating Guidelines,

Ch. 10, ODFIs and Return, Dishonored Return and Contested Dishonored or Corrected Return

Entries (excerpts attached as Ex. 2). Under NACHA rules, if the RDFI (here, Simmons) returns a



                                                14
        Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 15 of 17




payment request to the ODFI (here, Planet Fitness’s bank) for insufficient funds, the ODFI (not

the RDFI) may, within 180 days, submit up to two additional payment requests “following the

return of the original entry.” Id. at OG53, OG55. Thus, it was Planet Fitness’s bank—not

Simmons—who submitted two additional payment requests, as permitted under NACHA rules.

As noted above, Mr. Tannehill agreed to be bound by NACHA rules in his Deposit Agreement.

Compl. Ex. B at 23.

       That does not mean that Mr. Tannehill was at the mercy of Planet Fitness and its bank. If

Mr. Tannehill wished to avoid repeated payment attempts and resulting NSF/OD fees because he

did not have sufficient funds in his account, Plaintiff’s Deposit Agreement with Simmons allowed

Mr. Tannehill to stop pre-authorized payments. See Compl. Ex. B at 32 (“PREAUTHORIZED

PAYMENTS ● Right to stop payment and procedure for doing so. If you have told us in

advance to make regular payments out of your account, you can stop any of these payments. Here

is how….”) (emphasis in original). The Complaint does not allege that Mr. Tannehill ever placed

a stop payment on Planet Fitness’s attempts to charge his account.

       In sum, Mr. Tannehill’s account agreement authorizes Simmons to charge NSF/OD fees

each time a payment request is processed on an overdrawn account. Accordingly, Mr. Tannehill’s

breach of contract claim should be dismissed.

III.   The Complaint Fails To State A Claim For Breach Of The Implied Covenant Of Good
       Faith and Fair Dealing.

       In Count II, the Complaint asserts a separate claim for breach of the implied covenant of

good faith and fair dealing. Under Arkansas law, there is no standalone claim for breach of the

implied covenant of good faith and fair dealing. See Mountain Home Flight Serv., Inc. v. Baxter

Cty., Ark., 758 F.3d 1038, 1043 (8th Cir. 2014) (“The Supreme Court of Arkansas has clarified

that Arkansas contract law does not recognize a ‘separate contract claim for breach of a duty of


                                                15
        Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 16 of 17




good faith and fair dealing.’”) (quoting Ark. Research Med. Testing, LLC v. Osborne, 2011 Ark.

158 (2011)). Count II therefore fails to state a claim and should be dismissed.7

IV.    The Complaint Fails To State A Claim For Unjust Enrichment.

       The Complaint concedes, as it must, that Mr. Tannehill’s unjust enrichment claim “cannot

be tried” along with a breach of contract claim and is pled “solely in the alternative.” Compl. ¶

125. An “alternative” claim for unjust enrichment is unnecessary and improper here because there

is no dispute that a contract—e.g., the Deposit Agreement, Fee Schedule, and other account

documents—governs the parties’ relationship. See, e.g., QHC of Springdale, Inc. v. Archer, 2009

Ark. App. 692, 373 S.W.3d 318, 325 ( 2009) (“Where the parties have an enforceable contract that

fully addresses a subject, they must proceed on that contract in resolving their differences.”);

accord Budach v. NIBCO, Inc., 2015 WL 3853298, at *8 (W.D. Mo. June 22, 2015) (explaining

that “[a]n unjust enrichment claim is unavailable”—even in the alternative—“when the alleged

benefit conferred is the subject matter of a contract”).      Simmons fully complied with the

unambiguous provisions of Mr. Tannehill’s account documents in charging the OON ATM fees

and NSF/OD fees at issue. Mr. Tannehill cannot use an unjust enrichment claim to alter or expand

the parties’ contractual obligations. Count III should therefore be dismissed as well.




7
  Missouri law is similar. Under Missouri law, the implied covenant of good faith and fair dealing
also does not give rise to an independent cause of action apart from the contract itself and cannot
be used where a defendant’s actions were contractually authorized. See Bishop & Assocs., LLC v.
Ameren Corp., 520 S.W.3d 463, 466 (Mo. 2017) (holding that where defendant’s actions were
allowed under contract, “there can be no breach of the implied covenant of good faith and fair
dealing”); Rock Port Market, Inc. v. Affiliated Foods Midwest Coop., Inc., 532 S.W.3d 180, 188
(Mo. Ct. App. 2017) (explaining that a breach of the covenant of good faith and fair dealing “is a
contract action” and that the covenant “‘is not an overflowing cornucopia of wished-for legal
duties’”); Bishop v. Shelter Mut. Ins. Co., 129 S.W.3d 500, 506 (Mo. Ct. App. 2004) (explaining
that the covenant of good faith and fair dealing “cannot be used to contradict or override the
express … terms contained in a contract”) (emphasis in original).

                                                16
       Case 3:19-cv-00140-DPM Document 13 Filed 07/15/19 Page 17 of 17




                                      CONCLUSION

      For the foregoing reasons, the Complaint should be dismissed with prejudice.



Dated: July 15, 2019                      Respectfully submitted,

                                          E. B. Chiles IV (96179)
                                          R. Ryan Younger (2008209)
                                          QUATTLEBAUM, GROOMS & TULL PLLC
                                          111 Center Street, Suite 1900
                                          Little Rock, Arkansas 72201
                                          (501) 379-1700 Telephone
                                          (501) 379-1701 Facsimile
                                          ryounger@qgtlaw.com

                                          Debra Bogo-Ernst (pro hac vice)
                                          Matthew C. Sostrin (pro hac vice application
                                          forthcoming)
                                          MAYER BROWN LLP
                                          71 South Wacker Drive
                                          Chicago, Illinois 60606
                                          (312) 782-0600 Telephone
                                          (312) 701-7711 Facsimile
                                          dernst@mayerbrown.com

                                          Attorneys for Simmons Bank




                                             17
